MEMORANDUM**
Because the district court correctly found that the Fosters’ business, B&D *560Painting, acted as an independent contractor, and because Title VII and the Arizona Civil Rights Act protect employees, not independent contractors, see Adcock v. Chrysler Corp., 166 F.3d 1290, 1292 (9th Cir.1999); see also St. Luke’s Health System v. Arizona Dept. of Law, Civil Rights Div., 180 Ariz. 373, 884 P.2d 259, 263-64 (1994), we affirm the district court’s grant of summary judgment on the Fosters’ claims under those sections.
Likewise, we hold that the district court correctly found that the Arizona state law tort of intentional infliction of emotional distress requires much more outrageous conduct than the Fosters alleged, and we affirm the district court’s grant of summary judgment as to that claim, as well.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.